Exhibit 10.6

PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT

THIS PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT, dated as of June 6, 2019 (as
it may from time to time be amended, this “Agreement”), is entered into by and
between Haymaker Acquisition Corp. II, a Delaware corporation (the “Company”)
and Cantor Fitzgerald & Co. (“Cantor”) and Stifel, Nicolaus & Company,
Incorporated, (“Stifel”; collectively, Cantor and Stifel are the “Purchasers”).

WHEREAS:

The Company intends to consummate an initial public offering of the Company’s
units (the “Public Offering”), each unit consisting of one share of Class A
common stock of the Company, par value $0.0001 per share (each, a “Share”), and
one-third of one redeemable warrant;

Each whole warrant entitles the holder to purchase one Share at an exercise
price of $11.50 per Share; and

Cantor has agreed to purchase an aggregate of 383,333 warrants and Stifel has
agreed to purchase an aggregate of 66,667 warrants (collectively, the “Private
Placement Warrants”), each Private Placement Warrant entitling the holder to
purchase one Share at an exercise price of $11.50 per Share.

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

AGREEMENT

Section 1. Authorization, Purchase and Sale; Terms of the Private Placement
Warrants.

A. Authorization of the Private Placement Warrants. The Company has duly
authorized the issuance and sale of the Private Placement Warrants to the
Purchasers.

B. Purchase and Sale of the Private Placement Warrants.

(i) Simultaneously with the consummation of the Public Offering or on such
earlier time and date as may be mutually agreed by the Purchasers and the
Company (the “Closing Date”), the Company shall issue and sell to Cantor, and
Cantor shall purchase from the Company, an aggregate of 383,333 Private
Placement Warrants at a price of $1.50 per warrant for an aggregate purchase
price of $575,000, and the Company shall issue and sell to Stifel, and Stifel
shall purchase from the Company, an aggregate of 66,667 Private Placement
Warrants at a price of $1.50 per warrant for an aggregate purchase price of
$100,000 (collectively, the “Purchase Price”). Purchasers shall pay the Purchase
Price by wire transfer of immediately available funds to the trust account (the
“Trust Account”) maintained by Continental Stock Transfer & Trust Company,
acting as trustee (”Continental”), on the Closing Date of the Public
Offering. On the Closing Date, upon the payment by the Purchasers of the
Purchase Price, the Company, at its option, shall deliver certificates
evidencing the Private Placement Warrants purchased on such date duly registered
in the Purchasers’ names to the Purchasers or effect such delivery in book-entry
form.

C. Terms of the Private Placement Warrants.

(i) Each Private Placement Warrant shall have the terms set forth in a Warrant
Agreement to be entered into by the Company and Continental in connection with
the Public Offering (the “Warrant Agreement”). Such terms shall also include the
fact that the Private Placement Warrants shall not be transferable, assignable
or salable until 30 days after the completion of an initial business
combination, subject to certain exceptions set forth in the Warrant Agreement,
and that the Private Placement Warrants will be non-redeemable so long as they
are held by the Purchasers thereof (or any of their respective permitted
transferees), and may be exercisable on a “cashless” basis if held by the
Purchasers thereof (or any of their respective permitted transferees), as
further described in the Warrant

 

1



--------------------------------------------------------------------------------

Agreement. In addition, the Private Placement Warrants held by the Purchasers
shall be subject to certain additional restrictions regarding transfer,
assignment and sale, as set forth in the Warrant Agreement, including (x) that
so long as the Private Placement Warrants are held by the Purchasers or their
designees, the Purchasers or their designees will not be permitted to exercise
such Private Placement Warrants after the five year anniversary of the effective
date of the registration statement relating to the Public Offering
(“Registration Statement”) and (b) that the Private Placement Warrants and their
component parts and the related registration rights will be deemed compensation
by the Financial Industry Regulatory Authority (“FINRA”) and will therefore,
pursuant to Rule 5110(g) of the FINRA Manual, be subject to lock-up for a period
of 180 days immediately following the date of effectiveness or commencement of
sales in the Public Offering, subject to FINRA Rule 5110(g)(2). Additionally,
the Private Placement Warrants and their component parts and the related
registration rights may not be sold, transferred, assigned, pledged or
hypothecated during the foregoing 180 day period following the effective date of
the Registration Statement except to any underwriter or selected dealer
participating in the Public Offering and the bona fide officers or partners of
any Purchaser and any such participating underwriter or selected dealer.
Additionally, the Private Placement Warrants and their component parts and the
related registration rights will not be the subject of any hedging, short sale,
derivative, put or call transaction that would result in the economic
disposition of such securities by any person for a period of 180 days
immediately following the date of effectiveness or commencement of sales in
the IPO.

(ii) On or prior to the effective date of the Registration Statement, (i) the
Company and the Purchaser shall enter into a registration rights agreement (the
“Registration Rights Agreement”) pursuant to which the Company will grant
certain registration rights to the Purchasers relating to the Private Placement
Warrants and the Shares underlying the Private Placement Warrants and (ii) the
Company and Cantor shall enter into an underwriting agreement (the “Underwriting
Agreement”) in relation to the Public Offering.

Section 2. Representations and Warranties of the Company. As a material
inducement to the Purchasers to enter into this Agreement and purchase the
Private Placement Warrants, the Company hereby represents and warrants to the
Purchasers (which representations and warranties shall survive the Closing Date)
that:

A. Incorporation and Corporate Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the
Company. The Company possesses all requisite corporate power and authority
necessary to carry out the transactions contemplated by this Agreement and the
Warrant Agreement.

B. Authorization; No Breach.

(i) The execution, delivery and performance of this Agreement and the Private
Placement Warrants have been duly authorized by the Company as of the Closing
Date. This Agreement constitutes the valid and binding obligation of the
Company, enforceable in accordance with its terms. Upon issuance in accordance
with, and payment pursuant to, the terms of the Warrant Agreement and this
Agreement, the Private Placement Warrants will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms.

(ii) The execution and delivery by the Company of this Agreement and the Private
Placement Warrants, the issuance and sale of the Private Placement Warrants, the
issuance of the Shares upon exercise of the Private Placement Warrants and the
fulfillment, of and compliance with, the respective terms hereof and thereof by
the Company, do not and will not as of the Closing Date (a) conflict with or
result in a breach of the terms, conditions or provisions of, (b) constitute a
default under, (c) result in the creation of any lien, security interest, charge
or encumbrance upon the Company’s share capital or assets under, (d) result in a
violation of, or (e) require any authorization, consent, approval, exemption or
other action by or notice or declaration to, or filing with, any court or
administrative or governmental body or agency pursuant to the amended and
restated certificate of incorporation of the Company (in effect on the date
hereof or as may be amended prior to completion of the contemplated Public
Offering), or any material law, statute, rule or regulation to which the Company
is subject, or any agreement, order, judgment or decree to which the Company is
subject, except for any filings required after the date hereof under federal or
state securities laws.

 

2



--------------------------------------------------------------------------------

C. Title to Securities. Upon issuance in accordance with, and payment pursuant
to, the terms hereof, the Warrant Agreement, the Shares issuable upon exercise
of the Private Placement Warrants will be duly and validly issued as fully paid
and nonassessable. On the date of issuance of the Private Placement Warrants,
the Shares issuable upon exercise of the Private Placement Warrants shall have
been reserved for issuance. Upon issuance in accordance with, and payment
pursuant to, the terms hereof and the Warrant Agreement, the Purchasers will
have good title to the Private Placement Warrants and the Shares issuable upon
exercise of such Private Placement Warrants, free and clear of all liens, claims
and encumbrances of any kind, other than (i) transfer restrictions hereunder and
under the other agreements contemplated hereby, (ii) transfer restrictions under
federal and state securities laws, and (iii) liens, claims or encumbrances
imposed due to the actions of the Purchasers.

D. Valid Issuance. The total number of shares of all classes of capital stock
which the Company has authority to issue is 221,000,000 shares of common stock
(which consist of 200,000,000 shares of the Company’s Class A Common Stock and
20,000,000 shares of the Company’s Class B common stock, par value $0.0001 per
share (the “Class B Common Stock”)) and 1,000,000 shares of the Company’s
preferred stock, par value $0.0001, per share (the “Preferred Stock”). As of the
date hereof, the Company has issued and outstanding no shares of Class A Common
Stock, 10,062,500 shares of Class B Common Stock (of which up to 1,312,500
shares are subject to forfeiture as described in the Registration Statement) and
no shares of Preferred Stock. All of the issued shares of capital stock of the
Company have been duly authorized, validly issued, and are fully paid and
non-assessable.

E. Governmental Consents. No permit, consent, approval or authorization of, or
declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby.

Section 3. Representations and Warranties of the Purchasers. As a material
inducement to the Company to enter into this Agreement and issue and sell the
Private Placement Warrants to the Purchasers, the Purchasers hereby represent
and warrant to the Company (severally and not jointly, and which representations
and warranties shall survive the Closing Date) that:

A. Organization and Requisite Authority. Such Purchaser possesses all requisite
power and authority necessary to carry out the transactions contemplated by this
Agreement.

B. Authorization; No Breach.

(i) This Agreement constitutes a valid and binding obligation of the Purchasers,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

(ii) The execution and delivery by the Purchasers of this Agreement and the
fulfillment of and compliance with the terms hereof by the Purchasers does not
and shall not as of the Closing Date conflict with or result in a breach by the
Purchasers of the terms, conditions or provisions of any agreement, instrument,
order, judgment or decree to which each Purchaser is subject.

C. Investment Representations.

(i) The Purchasers are acquiring the Private Placement Warrants and, upon
exercise of the Private Placement Warrants, the Shares issuable upon such
exercise (collectively, the “Securities”), for their own accounts, for
investment purposes only and not with a view towards, or for resale in
connection with, any public sale or distribution thereof.

(ii) Each Purchaser is an “accredited investor” as such term is defined in
Rule 501(a)(3) of Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”).

 

3



--------------------------------------------------------------------------------

(iii) Each Purchaser understands that the Securities are being offered and will
be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchasers’
compliance with, the representations and warranties of each Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of each Purchaser to acquire such Securities.

(iv) The Purchasers did not enter into this Agreement as a result of any general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act.

(v) The Purchasers have been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the
Purchasers. The Purchasers have been afforded the opportunity to ask questions
of the executive officers and directors of the Company. The Purchasers
understand that their investments in the Securities involve a high degree of
risk and they have sought such accounting, legal and tax advice as each has
considered necessary to make an informed investment decision with respect to the
acquisition of the Securities.

(vi) The Purchasers understand that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchasers nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

(vii) The Purchasers understand that: (a) the Securities have not been and are
not being registered under the Securities Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless
(1) subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; and (b) except as specifically set forth in the Registration Rights
Agreement, neither the Company nor any other person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder. The Private
Placement Warrants will bear a legend and appropriate “stop transfer”
instructions (or an appropriate notation if the warrants are issued in book
entry form) relating to the foregoing. The Purchasers further understand that
the Securities and Exchange Commission (the “SEC”) has taken the position that
promoters or affiliates of a blank check company and their transferees, both
before and after an initial business combination, are deemed to be
“underwriters” under the Securities Act when reselling the securities of a blank
check company. Based on that position, Rule 144 adopted pursuant to the
Securities Act would not be available for resale transactions of the Securities
until the one-year anniversary following consummation of an initial business
combination despite technical compliance with the requirements of such Rule.

(viii) The Purchasers have such knowledge and experience in financial and
business matters, knows of the high degree of risk associated with investments
in the securities of companies in the development stage such as the Company, is
capable of evaluating the merits and risks of an investment in the Securities
and is able to bear the economic risk of an investment in the Securities in the
amount contemplated hereunder for an indefinite period of time. The Purchasers
have adequate means of providing for their current financial needs and
contingencies and will have no current or anticipated future needs for liquidity
which would be jeopardized by the investment in the Securities. The Purchasers
can afford a complete loss of their investment in the Securities.

Section 4. Conditions of the Purchaser’s Obligations. The obligations of the
Purchasers to purchase and pay for the Private Placement Warrants are subject to
the fulfillment, on or before the Closing Date, of each of the following
conditions:

A. Representations and Warranties. The representations and warranties of the
Company contained in Section 2 and in the Underwriting Agreement shall be true
and correct at and as of such Closing Date as though then made.

B. Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before such Closing Date.

 

4



--------------------------------------------------------------------------------

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

D. Warrant Agreement. The Company shall have entered into the Warrant Agreement.

Section 5. Conditions of the Company’s Obligations. The obligations of the
Company to the Purchasers under this Agreement are subject to the fulfillment,
on or before the Closing Date, of each of the following conditions:

A. Representations and Warranties. The representations and warranties of the
Purchasers contained in Section 3 shall be true and correct at and as of such
Closing Date as though then made.

B. Performance. The Purchasers shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchasers on or before such
Closing Date.

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

D. Warrant Agreement. The Company shall have entered into the Warrant Agreement.

Section 6. Termination. This Agreement may be terminated at any time after
September 30, 2019 upon the election by either the Company or the Purchasers
solely as to themselves upon written notice to the other parties if the closing
of the Public Offering does not occur prior to such date.

Section 7. Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive the Closing Date.

Section 8. Definitions. Terms used but not otherwise defined in this Agreement
shall have the meaning assigned to such terms in the Registration Statement.

Section 9. Miscellaneous.

A. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not. Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement without the prior written consent of the other party hereto,
other than assignments by the Purchasers to affiliates thereof.

B. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

C. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, none of which need contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
agreement.

D. Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

 

5



--------------------------------------------------------------------------------

E. Governing Law. This Agreement shall be deemed to be a contract made under the
laws of the State of New York and for all purposes shall be construed in
accordance with the internal laws of the State of New York, without regard to
the conflicts of laws principles thereof.

F. Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

G. Third Party Beneficiary. Stifel shall be entitled (as third-party
beneficiary) to rely on the Company’s representations and warranties to Cantor
contained in the Underwriting Agreement.

[Signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

COMPANY: HAYMAKER ACQUISITION CORP. II By:   /s/ Christopher Bradley  

 

  Name: Christopher Bradley   Title:   Chief Financial Officer PURCHASERS:
CANTOR FITZGERALD & CO. By:   /s/ Sage Kelly  

 

  Name: Sage Kelly   Title:   Managing Director  

STIFEL, NICOLAUS &

    COMPANY,

    INCORPORATED

 

/s/ Chris Hagar

 

Name: Chris Hagar

 

Title:   Managing Director

[Signature page to Private Placement Warrants Purchase Agreement]

 

7